MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                   Jun 26 2015, 7:43 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John L. Tompkins                                          Gregory F. Zoeller
Brown Tompkins Lory & Mastrian                            Attorney General of Indiana
Indianapolis, Indiana
                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Terry L. Austin,                                         June 26, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         30A04-1412-CR-589
        v.                                               Appeal from the Hancock Superior
                                                         Court.
                                                         The Honorable Terry K. Snow,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 30D01-1404-FC-508




Garrard, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015         Page 1 of 6
                                                                                            1
[1]   After a jury trial, Terry L. Austin was convicted of one count of bribery as a
                                                                         2
      Class C felony and one count of official misconduct as a Class D felony, and

      was sentenced to concurrent terms of three years suspended to probation for his

      bribery conviction and one year suspended to probation for the official

      misconduct conviction. Austin appeals contending that there is insufficient

      evidence of the element of quid pro quo to support his bribery conviction. We

      affirm.


[2]   Austin was employed as a lieutenant and shift supervisor for the Greenfield

      Police Department in 2013 and 2014. In September 2013, Austin’s brief

      marriage to Koleki Wright was dissolved finalizing the contentious legal battle

      between the two. Wright’s driver’s license had been suspended since January of

      2013.


[3]   In December 2013, Austin used Facebook to contact McCordsville Police

      Officer Shawn Brady, whose patrol area included Wright’s residence, about

      Wright. Austin sent him information about Wright’s license status, which he

      had obtained through the IDACS database, her address, and her driver’s license

      number. He did so even though officers are not permitted to send IDACS

      information through messaging systems such as Facebook. In that message,

      Austin also informed Brady that Wright’s driver’s license was suspended and




      1
          Ind. Code § 35-44.1-1-2 (2012).
      2
          Ind. Code § 35-44.1-1-1 (2012).


      Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015   Page 2 of 6
      offered Brady a $200 gift card for a steak dinner if Brady would initiate a traffic

      stop and impound Wright’s vehicle for driving with a suspended license. Brady

      did not act on Austin’s offer.


[4]   On February 18, 2014, at approximately 5:30 a.m., Wright, whose contact

      information was saved on Austin’s cell phone under the moniker “Bitch,” sent

      a text message to Austin informing him that she was traveling for work and

      could not attend a hearing that the two were to attend that was scheduled for

      later that day. At approximately 6:00 a.m. that same day Austin sent a text

      message to his friend, Fortville Police Officer Matt Fox, asking Fox for the cell

      phone number of McCordsville Police Officer Nathan Garner, whose normal

      patrol route included Wright’s residence. Austin again offered a gift card for a

      $200 steak dinner to the first one to “nail her” in his message to Fox. Tr. p.

      156. After Fox replied that he loved steak, Austin texted, “Nail her ass and it’s

      yours!!!!!” Appellant’s App. p. 22. Austin then asked Fox if Garner would

      “hook [him] up” to which Fox replied “Should.” Id. Austin sent Wright’s

      IDACS information to Fox from his computer.


[5]   Minutes after receiving Garner’s cell phone number, Austin sent Wright’s

      IDACS information to Garner, including her suspended license status, in a text

      message. Austin identified himself by name and as “GPD” in a subsequent text

      message and asked Garner to call him. Id. Garner, who was on active patrol,

      called Austin, who offered Garner a gift card for a $200 steak dinner if Garner

      would initiate a traffic stop on Wright for driving with a suspended license.

      Austin told Garner the make and model of Wright’s vehicle and at what time

      Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015   Page 3 of 6
      he expected Wright to leave for work. After the phone call was completed,

      Austin sent the offer to Garner by text message. Garner did not act on the

      information supplied by Austin, and at some point later filed a report about the

      incident.


[6]   On February 26, 2014, Austin entered the Hancock County Emergency

      Operations Center to obtain a print-out of the Computer Aided Dispatch of all

      officer activity from the previous night. While there, Austin spoke with IDACS

      coordinator Keri Brady, Officer Shawn Brady’s ex-wife. In a loud voice, Austin

      told Brady that he had offered a gift card for a $200 steak dinner to Brady’s ex-

      husband if he would arrest Wright and “tow her shit.” Tr. p. 91. Austin said

      that he had made the same offer to other officers. Austin spoke loudly enough

      that other people in the dispatch center overheard Austin’s comments.


[7]   After that conversation ended, Brady reported Austin’s conduct as a possible

      IDACS violation. Brady spoke to someone with the Indiana State Police and

      determined that Wright’s information had been run through IDACS seventeen

      times between July 20, 2013 and February of 2014. Brady also contacted

      Greenfield Police Detective Randy Ratliff, who was in charge of all internal

      investigations for that department. Ratliff then informed his chain of command

      about Austin’s actions and contacted the Indiana State Police.


[8]   In March 2014, Indiana State Police Detective Amy Johnson was assigned to

      investigate Austin’s actions. Detective Johnson obtained records from Ratliff

      and the report that Garner had filed after the incident. She interviewed Austin


      Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015   Page 4 of 6
       on March 24, 2014, and after he was advised of his rights and signed a waiver,

       he admitted that he offered a $200 gift card to the first officer to arrest Wright.

       Austin maintained that he had not done anything wrong by making the offer.

       The State charged Austin with bribery and official misconduct and the jury

       found him guilty of both felony offenses.


[9]    Austin now appeals contending that there is insufficient evidence to support his

       bribery conviction. When an appellant challenges the sufficiency of the

       evidence, we do not reweigh the evidence or reassess the credibility of the

       witnesses. Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We consider only

       the probative evidence and reasonable inferences supporting the verdict and will

       affirm if the evidence and reasonable inferences could have allowed a

       reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.

       Id.


[10]   According to Indiana Code section 35-44.1-1-2(a)(3), a person who confers,

       offers, or agrees to confer on a person “any property, except property the person

       is authorized by law to accept, with intent to cause that person to control the

       performance of an act related to the employment or function of a public

       servant[]” commits bribery, a Class C felony. Here, Austin admitted that he

       offered a gift card for a $200 steak dinner to the first officer who arrested or

       cited Wright for driving while suspended and who impounded her car. He

       claims that this conduct does not fall within the statute because the police

       officers he contacted had a duty to enforce the law, and that he merely asked

       them to perform their duty.

       Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015   Page 5 of 6
[11]   “An essential element to the offense of bribery is a quid pro quo.” Winn v.

       State, 722 N.E.2d 345, 347 (Ind. Ct. App. 1999) (citing Wurster v. State, 708
N.E.2d 587, 594 (Ind. Ct. App. 1999), aff’d by 715 N.E.2d 341 (Ind. 1999), reh’g

       denied). Here, the “quid” was a $200 gift card for a steak dinner to the first

       officer willing to arrest or cite Wright for driving while suspended. In the

       ordinary course of their duties police officers were unlikely to discover that

       Wright’s driver’s license was suspended unless she was otherwise stopped for

       some traffic infraction. Austin sought to change that by offering the $200 gift

       card to the first officer who would seek out Wright and stop her for driving

       while suspended. It is this effort to control the performance of a police officer

       by having him go beyond the normal course of his duties to seek out Wright

       and make an arrest that constituted the “quo” for the offer and made the offense

       of bribery complete.


[12]   Affirmed.


[13]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 30A04-1412-CR-589 | June 26, 2015   Page 6 of 6